internal_revenue_service index no number release date cc dom p si plr-105061-98 date m n tribe plan compact document agreement trust state a b c d e plr-105061-98 f g h i j k m n p q dear this responds to a letter dated date submitted on behalf of the trustee by your authorized representative requesting a ruling on the income_tax consequences relating to the trust under sec_61 sec_671 sec_673 and sec_677 of the internal_revenue_code the trustee represents the following facts the trust was established by the tribe under the indian gaming regulatory act u s c the act for the benefit of m one of its minor members the purpose of trust is to receive hold and invest payments made for the benefit of m per capita payments under the act and pursuant to the plan the trust conducts no other business activities congress enacted the act on date sec_3 of the act provides that the purpose of the act is to provide a statutory basis for the operation of gaming by indian tribes as a means of promoting tribal economic development self- sufficiency and strong tribal governments and to declare that the establishment of independent federal regulatory authority for gaming on indian lands the establishment of federal standards for gaming on indian lands and the establishment of a national indian gaming commission are necessary to meet congressional concerns regarding gaming and plr-105061-98 to protect such gaming as a means of generating tribal revenue sec_11 of the act provides that net_revenues from any class ii gaming activities conducted or licensed by any indian_tribe may be used to make per capita payments to members of the tribe only if a the indian_tribe has prepared a plan to allocate revenues to uses authorized by sec_11 of the act b the plan is approved by the secretary of the interior as adequate particularly with respect to the uses described in clause i or iii of paragraph b c the interests of minors and other legally incompetent persons who are entitled to receive any of the per capita payments are protected and preserved and the per capita payments are disbursed to the parents or legal guardian of such minors or legal incompetents in such amounts as may be necessary for the health education or welfare of the minor or other legally incompetent person under a plan approved by the secretary of the interior and the governing body of the indian_tribe and d the per capita payments are subject_to federal taxation and tribes notify members of such tax_liability when payments are made under sec_11 of the act class iii gaming activities are lawful on indian lands if they meet the requirements of sec_11 of the act on date a the tribe entered into the compact with the state subsequently the tribe adopted the plan which was approved by the secretary of the interior pursuant to the plan g percent of net gaming proceeds are distributed to tribal members as per capita payments regarding per capita payments the plan specifically provides in part that-- per capita payments made to minors under b years of age will be placed in a u s government backed trust fund until they reach the age of b at this time the member may begin receiving their per capita payments but any funds placed in trust on their behalf shall remain in trust until the member reaches the age of c at this time the member may withdraw up to d percent of the trust fund per year but the amount withdrawn shall not exceed dollar_figuree per year a member may continue to withdraw money from this fund at the same yearly rate until the member reaches the age of f upon reaching the age of f the member may withdraw the remaining balance of their trust fund on date h the tribe adopted the document the tribe is the settlor and the sole trustee of each trust created under plr-105061-98 the document on date i n the mother of m executed the agreement ratifying the document the document and the agreement create the trust which has all the terms and provisions of the document the document provides that all provisions of this trust instrument shall be construed limited and applied so as to result in compliance with and shall be subject_to the provisions of the act and or plan including any changes or amendments thereto the trust is irrevocable the tribe retained the right to modify alter or amend the terms and provisions of the trust provided such modification alteration or amendment is required under the act the sole principal and income_beneficiary of each trust created under the document is the beneficiary named in each trust adoption_agreement which is similar to the agreement the sole beneficiary of the trust is m if m or any successor beneficiary should die during the term of the trust the descendants of the beneficiary if any shall receive that beneficiary’s share in trust for the remaining trust term as if that descendant were the original beneficiary of the trust if any beneficiary shall die without descendants during the term of the trust that beneficiary’s interest in the trust shall vest in equal proportion in the other surviving siblings of the beneficiary if any beneficiary shall die without descendants and without siblings or descendants of siblings during the term of the trust that beneficiary’s interest will revest in the tribe to be distributed as additional per capita payments under the act and the plan the term of the trust will last until the beneficiary attains the age of f whereupon all the beneficiary’s share of corpus and accumulated income if any shall be distributed to that beneficiary free of trust the tribe has the discretion to terminate the trust prior to the beneficiary attaining the age of f in whole or in part if the value of the trust property no longer justifies the expenses of trust management or the tribe considers such distribution to be in the best interest of the beneficiary considering the demonstrated ability of the beneficiary to handle money properly and wisely to use judgment prudence and discretion and considering any other factors the tribe may consider relevant the income of the beneficiary is accumulated in trust and added to the principal of the trust unless a distribution is made to the beneficiary under other provisions of the trust plr-105061-98 accumulated income or principal may be distributed to a beneficiary from that beneficiary’s share of income or principal if the tribe determines that the beneficiary needs resources for her health education or welfare after taking into consideration funds available from other sources known to the tribe including financial sources of the beneficiary’s parents or legal guardians for determining what constitutes the health education or welfare of a beneficiary the document provides detailed standards the document provides that the law of the u s and of the tribe shall govern control and apply to the rights obligations terms provisions and discretions of the settlor trustee beneficiaries and property of the trust to the extent not provided for under the laws of the u s and of the tribe the provisions of state trust law shall otherwise apply to the trust except to the extent any provision thereof has been specifically excluded by federal or tribal law the situs of the trust is the tribal reservation of the tribe a full per capita share of the net gaming proceeds has been paid into the trust since its creation for the trust’s first tax_year j per capita payments totaling dollar_figurek were paid into the trust no money was distributed from the trust in j or m the trust filed a j income_tax return reflecting all per capita payments and the dollar_figuren of interest_income earned thereon as items of income reported by and taxable to the trust at the trust’s income_tax rate none of the per capita payments or the interest_income earned thereon were reported as income by the trust_beneficiary for year m the per capita payments made to the trust totaled dollar_figurep and the trust’s interest and dividend income was dollar_figureq sec_61 defines gross_income as income from whatever source derived in general a cash_basis taxpayer does not recognize income upon the receipt of property in the form of a promise to pay in the future however a cash_basis taxpayer is taxed when the taxpayer receives an economic benefit from a right to receive property in the future in 16_tc_244 aff’d per curiam 194_f2d_541 6th cir the court held that the amount placed in trust to be paid out to the taxpayer in later years conferred an economic benefit on the taxpayer in the year the trust was funded in that case the taxpayer a plr-105061-98 corporation president voluntarily decreased his compensation in a later year when the corporation was sound financially a_trust was set up by the board_of directors for the benefit of the taxpayer in determining that funding the trust conferred an economic benefit on the taxpayer in the year the trust was established the court noted that the funds were placed in trust irrevocably for the taxpayer’s sole benefit and that the taxpayer had to do nothing further to establish his right to it the economic_benefit_doctrine also has been applied to require inclusion in income of prize winnings when they are irrevocably placed in a fund to be paid to the winner at a later date see 64_tc_245 67_tc_814 revrul_62_74 1962_1_cb_68 and rev_rul 1967_1_cb_105 revrul_83_25 1983_1_cb_116 holds that a minor received the economic benefit of a_trust when it was established by court order to receive damages awarded to the minor as a result of a personal injury suit under the terms of the trust the trustee was authorized to distribute funds necessary for the health education support or maintenance of the minor the trust was not subject_to revocation by the minor but was subject_to amendment modification or revocation by the court the trust was to terminate upon the minor reaching the age of at which time the trust would distribute all of its property to him revrul_83_25 further holds that the minor is the owner of the damages the minor is treated as the grantor of the trust and under sec_677 as the owner of the trust because the trust income and corpus is to be distributed to the minor at the discretion of the court a nonadverse_party or eventually distributed to the minor when the minor turn sec_21 years old sec_671 provides that where it is specified under subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which he has a reversionary_interest in either the corpus or the income plr-105061-98 therefrom if as of the inception of that portion of the trust the value of that interest exceed sec_5 percent of the value of that portion in estate of cardeza v u s f2d 3d cir the court held that a reversionary_interest in a_trust that would have become effective only if the decedent-grantor had survived the current beneficiaries and their issue did not make the grantor’s contributions to the trust includable in her gross_estate this holding was reached under a statute providing that property the transfer of which was intended to take effect at or after the transferor’s death would not be includable in gross_estate unless the transferor retained a reversionary_interest worth more than percent of the value of the property transferred the court concluded that a reversion dependent upon the failure of issue is not susceptible to valuation using actuarial principles and thus under the rule established in 318_us_184 is considered to have no value sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor's spouse or held or accumulated for future distribution to the grantor or the grantor's spouse if m dies before age f her interest in the trust vests first in her descendants and if none is living then in her siblings if m has no living descendants or siblings then her interest vests in the descendants of her siblings if upon m's death before age f no one exists in any of these classes of successor beneficiaries then the property held in the trust reverts to the tribe to be distributed as additional per capita payments to other tribal members the tribe has a reversionary_interest in the trust we have determined however that no reasonable assumption exists that would permit the possibility of issue to be ignored or discounted thus because the tribe's reversionary_interest cannot be valued using actuarial principles we conclude that the value of the tribe's reversionary_interest is zero and that the tribe should not be considered the owner of the trust under sec_673 under sec_11 of the act the tribe may not provide for per capita payments unless the interests of minors and plr-105061-98 other legally incompetent persons who are entitled to receive any of the per capita payments are protected and preserved the tribe made the per capita payments to the trust for m’s plr-105061-98 benefit the agreement contains numerous provisions protecting the trust beneficiary’s interest in the per capita payments the trust is irrevocable and was established for the sole benefit of m considering the provisions of the act the plan and the document we conclude that m receives the economic benefit of the per capita payments when they are deposited into the trust when the per capita payments are made m must treat these payments to the trust as well as all income earned therefrom as items of gross_income reportable on her individual federal_income_tax return as the owner of the per capita payments deposited in the trust m is considered the grantor of the trust under the provisions of the trust trust income and corpus are to be distributed to the trust_beneficiary at the discretion of a non-adverse party or held or accumulated for future distribution we conclude therefore that m is the owner of the trust under sec_677 after applying the applicable law to the facts represented we rule that m is in receipt of an economic benefit upon the funding of the trust with the per capita payments and therefore under sec_61 must include the deposits of the per capita payments in her gross_income for the year in which they are made to the trust for federal_income_tax purposes m is treated as the grantor of the trust under sec_677 m is the owner of the trust and therefore must include all items of income deductions and credits of the trust in determining her taxable_income these rulings are conditioned on m and the trust filing amended returns for year j properly reflecting m's ownership of the trust except for the specific rulings above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code under the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-105061-98 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely jeff erickson assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
